DETAILED ACTION
This action is in response to the amendments filed on Sept. 26th, 2022. A summary of this action:
Claims 1-9, 11-13, 15-23 have been presented for examination.
Claims 1-2, 13, 15-16 were amended
Claims 10 and 14 were cancelled
Claims 22-23 were newly added
Claims 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claims 1-9, 11-13, 15-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of both a mathematical concept and mental process without significantly more. 
Claim 1-9, 11-13, 15-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubin, US 2018/0096085 in view of Bulik, “Electron correlation in solids via density embedding theory”, 2014, and in further view of Massa, “Crystal Structure Determination”, Textbook, Second Edition, ISBN 978-3-642-05841-7, published 2004
This action is Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the § 101 Rejection
	The rejection is maintained, and has been updated below as necessitated by amendment.

Applicant submits (Remarks, page 8): “First, it is respectfully submitted that the amendments render the outstanding 101 rejection moot”
Examiner’s Response: The Examiner respectfully disagrees. See the rejection below – the claimed invention still recites an abstract idea without significantly more.

Applicant submits (Remarks, page 8): “Second, the claimed subject matter realizes a technical improvement in that by… Accordingly, the techniques are scale-independent and can be applied to physical systems "that are otherwise too complex to simulate, e.g., using classical methods." Specification, p. 0047. This is a technical improvement in the field of quantum computing.”
Examiner’s Response: The Examiner respectfully disagrees. See MPEP § 2106.05(a): “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)).”  - the instant disclosure in ¶¶ 47-48, as well as ¶¶ 19-21, describes an improvement in the judicial exception alone.
To clarify, see MPEP § 2106.04(I): “…the novelty of the mathematical algorithm is not a determining factor at all... a new abstract idea is still an abstract idea”

Regarding the § 103 Rejection
	In view of the amendments, the rejection is withdrawn and a new grounds of rejection is set forth below as was necessitated by amendment. 

	In regards to the arguments, the Examiner respectfully disagrees – the arguments focus on the amended limitation of “in a region of only one of the unit cells” and the associated limitations for this, however the arguments conduct a piecemeal attack against Rubin, as Bulik was relied upon for the previous recitation of “in a region of one of the unit cells” and the record stated that “Rubin does not explicitly teach…in a region of one of the unit cells” – and the arguments do not address Bulik. See the non-final rejection, pages 13-14. 
As to the present claim amendments, see the rejection below. 

In addition, the applicant submits (Remarks, page 10): “Further, without determining properties of the physical system as a whole using an approximated ground state of the physical system in the region of only one unit cell, Rubin's quantum simulation does not appear to be computationally efficient or scale-independent” – see MPEP § 2145(II): “Prima Facie Obviousness Is Not Rebutted by Merely Recognizing Additional Advantages or Latent Properties Present But Not Recognized in the Prior Art…” – the Examiner also notes this argument continues the piecemeal attack against Rubin without addressing the other references relied upon.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 23 is rejected under a similar rationale as claim 22.
Claim 22 recites: The method of claim 1, wherein determining properties of the physical system as a whole using the measurement results representing approximated ground state of the physical system in the region of the only one unit cell excludes using measurement results from unit cells that are different to the only one unit cell and comprises using only the measurement results representing approximated ground state of the physical system in the region of the only one unit cell. 
	See ¶ 48 of the instant specification: “The system provides the approximated ground state of the physical system in the region of the unit cell as output (step 206). As described above, the approximated ground state of the physical system in the region of the unit cell describes properties of the physical system as a whole. Therefore, the system may use the outputted approximated ground state to simulate the physical system. For example, in some implementations the system may determine properties of the physical system using the outputted approximated ground state. In cases where the physical system of interest is a material this may include using the approximated ground state of the material in the region of a unit cell to simulate global properties of the material, e.g., using the outputted ground state to simulate the conductivity of a metal.” – to clarify, see ¶46, ¶¶ 51-53; ¶ 65: “…Therefore, the system may define the determined ground state of the embedding Hamiltonian as an approximated ground state of the physical system in the region of the unit cell and use the approximated ground state to simulate the physical system.” Also, see ¶¶ 44-45: “…A unit cell represents a smallest group of components in the physical system that constitute a repeating pattern in the physical system…”
	See MPEP § 2163 (II)(A) (2): “The analysis of whether the specification complies with the written description requirement calls for the examiner to compare the scope of the claim with the scope of the description to determine whether applicant has demonstrated possession of the claimed invention. Such a review is conducted from the standpoint of one of ordinary skill in the art at the time the application was filed (see, e.g., Wang Labs., Inc. v. Toshiba Corp., 993 F.2d 858, 865, 26 USPQ2d 1767, 1774 (Fed. Cir. 1993))” and see MPEP § 2173.05(I): “Any negative limitation or exclusionary proviso must have basis in the original disclosure…” 
	The present claims recite a narrower scope by means of the negative limitations as compared to the scope that is described in the instant disclosure, as such these claims are not supported by the instant specification. 
For purposes of Examination, the claims are interpreted in view of MPEP §2143.03(II): “When evaluating claims for obviousness under 35 U.S.C. 103, all the limitations of the claims must be considered and given weight, including limitations which do not find support in the specification as originally filed (i.e., new matter).”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 11-13, 15-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of both a mathematical concept and mental process without significantly more. 

Step 1
Claim 1 is directed towards the statutory category of a process.	
Claim 15 is directed towards the statutory category of an apparatus.
	
Claims 15, and the dependents thereof, are rejected under a similar rationale as representative claim 1, and the dependents thereof. 
	
Step 2A – Prong 1
	The claims recite an abstract idea of both a mental process and mathematical concept. 
See MPEP § 2106.04: “...In other claims, multiple abstract ideas, which may fall in the same or different groupings, or multiple laws of nature may be recited. In these cases, examiners should not parse the claim. For example, in a claim that includes a series of steps that recite mental steps as well as a mathematical calculation, an examiner should identify the claim as reciting both a mental process and a mathematical concept for Step 2A Prong One to make the analysis clear on the record. “

The mathematical concept recited in claim 1 is: 
A method comprising:
Performing… a quantum computation to approximate a ground state of the physical system in a region of only one of the unit cells, …
	providing … results representing the approximated ground state of the physical system in the region of the only one unit cell as output; and 
determining properties of the physical system as a whole using the … results representing approximated ground state of the physical system in the region of the only one unit cell. 

Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas. In addition, as per MPEP § 2106.04(a)(2): “It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018)”
See MPEP § 2106.04(a)(2).

The mental process recited in claim 1 is:
determining properties of the physical system as a whole using the … results representing approximated ground state of the physical system in the region of the only one unit cell. – This step in the mathematical concept is claimed in such a generalized manner that the mathematical concept also encompasses a person mentally performing the math as part of a mental evaluation, see MPEP § 2106.04(a)(2): “Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. “

	As such, the claims recite an abstract idea of both a mental process and mathematical concept. 

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), including “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”:
Claim 1: “using quantum computing hardware configured to perform quantum measurements on multiple qubits… providing, from the quantum computing hardware and to a classical processor, measurement results” 
To clarify, the Examiner notes that the claimed quantum measurements on qubits are recited in such a generalized manner that these are considered as “…adding… computer components after the fact to an abstract idea” (MPEP § 2106.05(f))
Claim 15: “An apparatus comprising: quantum hardware configured to perform quantum measurements on multiple qubits; one or more classical processors; wherein the apparatus is configured to perform operations comprising… by the quantum hardware… providing, from the quantum hardware and to the classical processors, measurement results”

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
determining a physical system of interest, wherein i) the physical system has a crystal structure, ii) the crystal structure comprises a plurality of unit cells that form a lattice, iii) a unit cell comprises a smallest group of components in the physical system that constitute a repeating pattern in the physical system, and iv) the unit cell is represented by lattice parameters, the lattice parameters comprising lengths of the unit cell edges and angles between the edges;  
...wherein the approximated ground state of the physical system in the region of the unit cell describes properties of the whole physical system; ...

In addition, the following limitations are also adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. selecting a particular data source or type of data to be manipulated:
determining a physical system of interest, wherein i) the physical system has a crystal structure, ii) the crystal structure comprises a plurality of unit cells that form a lattice, iii) a unit cell comprises a smallest group of components in the physical system that constitute a repeating pattern in the physical system, and iv) the unit cell is represented by lattice parameters, the lattice parameters comprising lengths of the unit cell edges and angles between the edges;

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), including “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”:
Claim 1: “using quantum computing hardware configured to perform quantum measurements on multiple qubits… providing, from the quantum computing hardware and to a classical processor, measurement results” 
Claim 15: “An apparatus comprising: quantum hardware configured to perform quantum measurements on multiple qubits; one or more classical processors; wherein the apparatus is configured to perform operations comprising… by the quantum hardware… providing, from the quantum hardware and to the classical processors, measurement results”

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
determining a physical system of interest, wherein i) the physical system has a crystal structure, ii) the crystal structure comprises a plurality of unit cells that form a lattice, iii) a unit cell comprises a smallest group of components in the physical system that constitute a repeating pattern in the physical system, and iv) the unit cell is represented by lattice parameters, the lattice parameters comprising lengths of the unit cell edges and angles between the edges;  
...wherein the approximated ground state of the physical system in the region of the unit cell describes properties of the whole physical system; ...

In addition, the following limitations are also adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. selecting a particular data source or type of data to be manipulated:
determining a physical system of interest, wherein i) the physical system has a crystal structure, ii) the crystal structure comprises a plurality of unit cells that form a lattice, iii) a unit cell comprises a smallest group of components in the physical system that constitute a repeating pattern in the physical system, and iv) the unit cell is represented by lattice parameters, the lattice parameters comprising lengths of the unit cell edges and angles between the edges;

The claimed invention is directed towards an abstract idea of both a mathematical concept and a mental process without significantly more.

Regarding the dependent claims
Claim 2 recites additional steps in the mathematical concept
Claim 3 recites additional steps in the mathematical concept
 Claim 4 recites an addition step in the mathematical concept
Claim 5 recites an additional step in the mathematical concept
Claim 6 recites another step in the mathematical concept
Claim 7 recites another step in the mathematical concept
Claim 8-9 recite additional steps in the mathematical concept
Claims 11-12 are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h)
Claim 13 is adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) of an insignificant application. In addition, this is also considered as generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h): e.g., “iii. Limiting the use of the formula C = 2 (pi) r to determining the circumference of a wheel as opposed to other circular objects, because this limitation represents a mere token acquiescence to limiting the reach of the claim, Flook, 437 U.S. at 595, 198 USPQ at 199;” 
To clarify, the Examiner notes claim 13 is “using the outputted ground state [the results of the mathematical concept]…to simulate global properties…”
Claim 16 is rejected under a similar rationale as claim 2
Claim 17 is rejected under a similar rationale as claim 3
Claim 18 is merely adding generic computer components of “qubits”
Claims 19-21 are rejected under a similar rationale, as these claims are recited in a highly generalized manner.
Claims 22-23 are specifying a portion of both the mathematical concept and mental process including by the usage of negative limitations, i.e. these are part of both the math concept and mental process

The claimed invention is directed towards an abstract idea of both a mathematical concept and a mental process without significantly more.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9, 11-13, 15-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubin, US 2018/0096085 in view of Bulik, “Electron correlation in solids via density embedding theory”, 2014, and in further view of Massa, “Crystal Structure Determination”, Textbook, Second Edition, ISBN 978-3-642-05841-7, published 2004

Regarding Claim 1
Rubin teaches: 
	A method comprising: determining a physical system of interest, wherein i) the physical system has a crystal structure, ii) the crystal structure comprises a plurality of unit cells that form a lattice, iii) a unit cell comprises a smallest group of components in the physical system that constitute a repeating pattern in the physical system, and (Rubin, abstract: “In some aspects, a quantum simulation method includes generating a set of models representing a quantum system....” and ¶ 44: “In some cases, the quantum system is one- or two-dimensional lattice model, an extended chemical system, or a ground state or transition state molecule.”, also see ¶ 49: “At 402, fragments of a quantum system are identified. The fragments can be identified, for example, by discretizing the quantum system into subparts as shown in FIGS. 3A and 3B, or the fragments may be identified in another manner. The fragments can be defined, for instance, by projection operators (e.g., as in Equation (11) or otherwise) or the fragments can be defined in another manner. In some examples, each fragment is a single site ( or multiple sites) of a lattice model” – and see ¶ 106: “These techniques can be especially important when describing the electronic structure of correlated materials and molecules such as metal-oxides [example of a material which, as would have been known by a skilled person, included materials with crystal lattice structures], heterogeneous catalysis, multi-electron redox reactions, and catalysts”
as to the unit cell: one skilled in the art would have recognized that the simulation of materials with a lattice would have been a simulation of materials with a lattice comprising the unit cells; for clarity, see the below relied upon Massa reference, §2.2 ¶ 1: “The smallest repeating volume of the lattice is called the unit cell” – as Rubin teaches a “lattice”, a skilled person would have inferred that Rubin teaches a lattice comprising the unit cells)
	performing, using quantum computing hardware configured to perform quantum measurements on multiple qubits, a quantum computation to approximate a ground state of the physical system... wherein the approximated ground state of the physical system in the region of the unit cell describes properties of the whole physical system; (Rubin, figure 4 # 406: “COMPUTE APPROXIMATE GROUND STATE OF QUANTUM SYSTEM”, and see ¶ 42 for clarification; as to the properties – see # 414 in figure 4, see ¶ 61: “At 414, the quantum system is analyzed. The analysis may include computing an observable or other physical property of the quantum system...In some examples, an approximate ground state energy of the quantum system may be computed from the RDMs computed at 410. Additional or different physical properties of the quantum system ( e.g., dipole moments, electron polarizability, charge and spin-correlation functions) may be computed from the RDMs in some cases.”
	As to the use of a quantum computing hardware and associated measurements: see Rubin, ¶ 12; followed by ¶ 15: “In some implementations, the quantum computer system 100 can operate using gate-based models for quantum computing. For example, the qubits can be initialized in an initial state, and a quantum logic circuit comprised of a series of quantum logic gates can be applied to transform the qubits and extract measurements representing the output of the quantum computation. In some implementations, the quantum computing system 100 can operate as a quantum annealer or another type of system that uses an adiabatic model for quantum computing. For instance, the qubits can be initialized in an initial state, and the controlling Hamiltonian can be transformed adiabatically by adjusting control parameters to another state that can be measured to obtain an output of the quantum computation.” 	
providing, from the quantum computing hardware and to a classical processor, measurement results representing the approximated ground state of the physical system... as output. (Rubin, figure 4 # 406-408 shows that the “approximate ground state” is output to the next step – also, see ¶ 58: “For example, a current iteration of the iterative process may include computing an updated approximate ground state for the current iteration ( 406) based on the approximate Hamiltonian (with embedding potentials having been updated on a prior iteration, in some cases); generating updated quantum subsystem models ( e.g., updated embedded Hamiltonians) for the current iteration ( 408) based on the updated approximate ground state; using the QPUs to compute updated RDMs based on the updated quantum subsystem models (410); and updating the embedding potentials in the approximate Hamiltonian (412) based on the updated RDMs.” – i.e., this computes and outputs an approximate ground state at every iteration as well 
as to the measurements to the classical processor, Rubin, ¶ 15: “In some implementations, the quantum computer system 100 can operate using gate-based models for quantum computing. For example, the qubits can be initialized in an initial state, and a quantum logic circuit comprised of a series of quantum logic gates can be applied to transform the qubits and extract measurements representing the output of the quantum computation. In some implementations, the quantum computing system 100 can operate as a quantum annealer or another type of system that uses an adiabatic model for quantum computing. For instance, the qubits can be initialized in an initial state, and the controlling Hamiltonian can be transformed adiabatically by adjusting control parameters to another state that can be measured to obtain an output of the quantum computation.” In view of ¶ 22: “In some cases, the control system 110 includes one or more classical computers or classical computing components that produce a control sequence, for instance, based on a quantum computer program to be executed…The example control system 110 may include conversion hardware that digitizes response signals received from the quantum information processor 102. The digitized response signals may be provided, for example, to a classical processor in the control system 110.”
determining properties of the physical system as a whole using the measurement results representing approximated ground state of the physical system … (Rubin, ¶ 61: “At 414, the quantum system is analyzed. The analysis may include computing an observable or other physical property of the quantum system [as a whole]. The observable or other physical property may be computed based on the RDMs generated at 410 (e.g., on the last iteration), based on the approximate Hamiltonian with the updated values assigned to the embedding potentials, or based on other information. In some examples, an approximate ground state energy of the quantum system [as a whole] may be computed from the RDMs computed at 410. Additional or different physical properties of the quantum system ( e.g., dipole moments, electron polarizability, charge and spin-correlation functions) may be computed from the RDMs in some cases.” – to clarify, see fig. 4 and ¶ 46: “In some cases, the unentangled QPUs operate high-level quantum subsystem models ( e.g., {Hemb} or another set of Hamiltonians), for instance, to compute reduced density matrices (RDMs) for fragments at 410.”; 
as this being based on an approximated ground state– see Rubin ¶ 52: “At 406, an approximate ground state of the quantum system is computed. The approximate ground state can be computed, for example, by performing a low-level simulation on a classical or quantum processor based on the approximate Hamiltonian.” As further clarified in figure 4 and ¶ 58: “…For example, a current iteration of the iterative process may include computing an updated approximate ground state for the current iteration ( 406) based on the approximate Hamiltonian (with embedding potentials having been updated on a prior iteration, in some cases); generating updated quantum subsystem models ( e.g., updated embedded Hamiltonians) for the current iteration ( 408) based on the updated approximate ground state; using the QPUs to compute updated RDMs based on the updated quantum subsystem models (410); and updating the embedding potentials in the approximate Hamiltonian (412) based on the updated RDMs…”
wherein Rubin clarifies in ¶ 15: “For example, the qubits can be initialized in an initial state, and a quantum logic circuit comprised of a series of quantum logic gates can be applied to transform the qubits and extract measurements representing the output of the quantum computation [including the RDMs and the approximate ground state]” as further clarified in ¶ 22 

Rubin does not explicitly teach: 
iv) the unit cell is represented by lattice parameters, the lattice parameters comprising lengths of the unit cell edges and angles between the edges;
 in a region of only one of the unit cells… in the region of the only one unit cell as output… in the region of the only one unit cell.

Rubin, in view of Bulik teaches:
in a region of only one of the unit cells… in the region of the only one unit cell as output… in the region of the only one unit cell. (Rubin, as cited above including figure 4 # 402: “IDENTIFY FRAGMENTS OF QUANTUM SYSTEM” and the other portions of Rubin using these “fragments” ; as taken in view of Bulik, abstract: “…The current approach yields results comparable to coupled cluster calculations of infinite systems even when using a single unit cell as the fragment….”; to clarify § I ¶ 3: “In the present work, electron correlation in extended systems is accounted for via an embedding approach. The infinite periodic problem is transformed into one of a small fragment (unit cell) entangled with an effective bath [the fragment of the unit cell in combination with the bath is an example of a region of a single unit cell]. In order to define the bath, we employ the recently introduced density embedding theory (DET),38 which is a simplification of density matrix embedding theory (DMET),39, 40 where a different convergence criterion is applied.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Rubin on “a quantum simulation method” which uses “DMET” (Rubin, abstract)  with the teachings from Bulik on “In the present work, electron correlation in extended systems is accounted for via an embedding approach. The infinite periodic problem is transformed into one of a small fragment (unit cell) entangled with an effective bath. In order to define the bath, we employ the recently introduced density embedding theory (DET),38 which is a simplification of density matrix embedding theory (DMET),39, 40 where a different convergence criterion is applied.” (Bulik, § I, ¶ 3).
 The motivation to combine would have been that “The embedding scheme presented here is a promising way of employing highly accurate electronic structure methods for extended systems at a fraction of their original computational cost.” (Bulik, abstract). 

Rubin, as taken in combination with Bulik does not explicitly teach: 
iv) the unit cell is represented by lattice parameters, the lattice parameters comprising lengths of the unit cell edges and angles between the edges;

Massa teaches: 
iv) the unit cell is represented by lattice parameters, the lattice parameters comprising lengths of the unit cell edges and angles between the edges; (Massa, § 2.1.1: “The smallest repeating volume of the lattice is called the unit cello It is characterized by three lattice constants a, b, c (the lengths of the basis vectors) and by the three angles cx, ß, y which separate these vectors from one another...The lengths of the lattice constants for "normal" organic or inorganic structures, with the determination of which we are concerned here, is of the order of 3 to 40 A. For protein structures they rise to 100 A or more. A crystal structure is solved, if the types and locations of all the atoms in the unit cell are known; in general, there will be between 1 and 1000 of these.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Rubin, as modified above, on a “quantum simulation system” for “a quantum system” (abstract) such as with a “lattice” (Rubin, ¶ 44) with the teachings from Massa on a textbook for “crystal structure” (Massa, chapter 1, ¶ 1). The motivation to combine would have been that “To solve a crystal structure means to determine the precise spatial arrangements of all of the atoms in a chemical compound in the crystalline state. This knowledge gives a chemist access to a large range of information, including connectivity, conformation, and accurate bond lengths and angles. In addition, it implies the stoichiometry, the density, the symmetry and the three dimensional packing of the atoms in the solid.” (Massa, chapter 1, ¶ 1)

In addition, the KSR rationale of (A) Combining prior art elements according to known methods to yield predictable results; also applies:
(1) a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference;  (2) a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately;  - Massa is providing a means for characterizing the lattice by its dimensions and angles of the “unit cell” (Mass, § 2.1.1); Rubin, in view of Bulik, is using a “lattice” and the “unit cell” of the lattice (see the citations above, e.g. Bulik, § 1 ¶ 1) – these elements are performing the same function it does separately, wherein the only difference between the claimed invention and the combination of Rubin and Bulik is a lack of the actual combination of a unit cell of a lattice and the parameters which characterize the unit cell
(3) a finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable; and – these are predictable. Massa is a textbook on the “abstract mathematical concept” of the “lattice” (Massa, § 2.1) wherein § 2.1.1 describes that the “unit cell” is “characterized” by these parameters 

Regarding Claim 2
Rubin, in view of Bulik teaches: 
	The method of claim 1, wherein performing the quantum computation to approximate the ground state of the physical system in the region of the only one unit cell comprises: (Rubin, as was taken in combination with Bulik above for this feature)
	defining an initial ground state of the physical system in the region of the unit cell as the ground state of a Hamiltonian for the unit cell; and iteratively processing the initial ground state and subsequent ground states until completion of an event occurs, wherein for each iteration a quantum computation is performed. (Rubin, ¶ 58: “In some implementations, the example simulation process 400 includes an iterative process, and each iteration of the iterative process can include one or more of operations 406, 408, 410, 412. For example, a current iteration of the iterative process may include computing an updated approximate ground state for the current iteration ( 406) based on the approximate Hamiltonian (with embedding potentials having been updated on a prior iteration, in some cases); generating updated quantum subsystem models ( e.g., updated embedded Hamiltonians) for the current iteration ( 408) based on the updated approximate ground state; using the QPUs to compute updated RDMs based on the updated quantum subsystem models (410); and updating the embedding potentials in the approximate Hamiltonian (412) based on the updated RDMs.” – to clarify, figure 4, # 406, on the first iteration, is the definition of the initial “approximate ground state” of the quantum system [which would have included the region of the unit cell]
as to the quantum computation: ¶ 87: “The VQE can be used when solving for the 1-RDM and 2-RDM of the embedded Hamiltonian. DMET's use of the 1-RDM of the embedded Hamiltonian makes VQE a suitable algorithm for this use case.” wherein ¶ 63: “The variational quantum eigensolver (VQE) can be implemented as a hybrid classical/quantum algorithm to approximate the ground state eigenvalues and density matrices of a Hamiltonian. In some cases, the VQE can be implemented as a classical optimization loop invoking a quantum abstract machine (QAM) used for state preparation and operator measurement.” – see ¶ 56 as well, the “VQE” is for step # 410 in figure 4

Regarding Claim 3
Rubin, in view of Bulik teaches: 
	The method of claim 2, wherein the processing comprises for each iteration:
	determining an embedding Hamiltonian for the iteration, the embedding Hamiltonian comprising a Hamiltonian with a ground state that is statistically close to a ground state of a system Hamiltonian in the region of the unit cell, wherein the system Hamiltonian describes the physical system; 
Page: 3 of10performing a quantum computation to determine a ground state of the embedding Hamiltonian for the iteration; determining whether the completion event occurs;  in response to determining that the completion event has not occurred, providing the determined ground state of the embedding Hamiltonian for the iteration as a subsequent state; and in response to determining that the completion event has occurred, defining the determined ground state of the embedding Hamiltonian as an approximated ground state of the physical system in the region of the unit cell. (Rubin, see figure 4, # 408 – “GENERATE EMBEDDED HAMILTONANS FOR FRAGMENTS” – this is for each iteration, # 410 is to “approximate the ground state”  (¶ 63) using the “VQE” (¶ 63) which is using a quantum computation/computer (¶ 87), the completion event is at # 412, i.e. this iterates “until particle conservation and the embedding potential do not change between iterations “ (¶¶ 85-86)
to clarify: ¶ 58: “In some implementations, the example simulation process 400 includes an iterative process, and each iteration of the iterative process can include one or more of operations 406, 408, 410, 412. For example, a current iteration of the iterative process may include computing an updated approximate ground state for the current iteration ( 406) based on the approximate Hamiltonian (with embedding potentials having been updated on a prior iteration, in some cases); generating updated quantum subsystem models ( e.g., updated embedded Hamiltonians) for the current iteration ( 408) based on the updated approximate ground state; using the QPUs to compute updated RDMs based on the updated quantum subsystem models (410); and updating the embedding potentials in the approximate Hamiltonian (412) based on the updated RDMs.”
for more clarification on the combination, see Rubin ¶ 70: “...As a consequence, the embedded Hamiltonian now contains an interacting fragment embedded in a non-interacting bath. The embedding Hamiltonian may be approximated by matching the fragment's 1-RDM with the low-level mean-field density matrix of the system by varying the embedding potential that appears in the quadratic Hamiltonian...” 
as to the region of the unit cell: see Bulik, abstract and § I ¶ 3: “In the present work, electron correlation in extended systems is accounted for via an embedding approach. The infinite periodic problem is transformed into one of a small fragment (unit cell) entangled with an effective bath”
	as to the embedded Hamiltonians of Rubin being statistically close to the system Hamiltonian: ¶ 69: “For a large system Q, its wavefunction can be arbitrarily bi-partitioned into a fragment (or impurity) and bath (or environment). Some examples of a fragment include a single site or multiple sites of a lattice model or localized atomic orbitals corresponding to a piece of a larger molecular basis set....The Schmidt states can be used to project the Hamiltonian into a combined impurity/bath basis that has the same ground state as the original Hamiltonian but is significantly smaller in size“, i.e., ¶ 70: “This constraint naturally leads to the fundamental approximation in DMET: the embedded Hamiltonian is approximated by constructing bath states from the Schmidt decomposition of the ground state of an approximate (e.g., quadratic) Hamiltonian for the total system.”

Regarding Claim 4
Rubin teaches:
	The method of claim 3, wherein determining an embedding Hamiltonian for the iteration comprises performing a classical computation. (Rubin, ¶ 28: “For example, the classical processor unit(s) 201 may provide sub-problems that have been constructed according to density matrix embedding theory (DMET)”)

Regarding Claim 5
Rubin teaches:
	The method of claim 4, wherein performing the classical computation comprises applying Density Matrix Embedding Theory (DMET).  (Rubin, ¶ 28: “For example, the classical processor unit(s) 201 may provide sub-problems that have been constructed according to density matrix embedding theory (DMET)”

Regarding Claim 6
Rubin teaches:
	The method of claim 3, wherein performing the quantum computation to determine the ground state of the embedding Hamiltonian for the iteration comprises performing a variational method. (Rubin, ¶ 28: “For example, the host device may identify QPUs to execute individual sub-processes in an algorithm (e.g., executions of a VQE in a DMET algorithm), and the host device may delegate the sub-process to the QPUs, for instance, by sending associated instructions to the respective QPUs” and ¶ 63 to clarify: “The variational quantum eigensolver (VQE) can be implemented as a hybrid classical/quantum algorithm to approximate the ground state eigenvalues and density matrices of a Hamiltonian...”)

Regarding Claim 7
Rubin teaches:
	The method of claim 6, wherein the variational method comprises a variational quantum eigensolver.  (Rubin, ¶ 28: “For example, the host device may identify QPUs to execute individual sub-processes in an algorithm (e.g., executions of a VQE in a DMET algorithm), and the host device may delegate the sub-process to the QPUs, for instance, by sending associated instructions to the respective QPUs” and ¶ 63 to clarify: “The variational quantum eigensolver (VQE) can be implemented as a hybrid classical/quantum algorithm to approximate the ground state eigenvalues and density matrices of a Hamiltonian...”)

Regarding Claim 8
Rubin teaches:
	The method of claim 6, wherein performing the variational method comprises performing one or more quantum computations and one or more classical computations. (Rubin, ¶ 63: “The variational quantum eigensolver (VQE) can be implemented as a hybrid classical/quantum algorithm to approximate the ground state eigenvalues and density matrices of a Hamiltonian. In some cases, the VQE can be implemented as a classical optimization loop invoking a quantum abstract machine (QAM) used for state preparation and operator measurement...”)

Regarding Claim 9
Rubin teaches:
	The method of claim 2, wherein the completion of the event occurs when a processed ground state for the iteration converges with a processed ground state for the previous iteration. (Rubin, ¶ 85: “The first, second and third sub-processes can be repeated, for example, until particle conservation and the embedding potential do not change between iterations” – to clarify, ¶ 80: “Variation in this potential can provide a connection between the embedded Hamiltonian and the quadratic Hamiltonian representing the larger quantum system.” – i.e. when the “particle conservation and the embedding potential do not change” the ground states converge/stop changing being iterations)

Regarding Claim 11.
Massa teaches: 
	The method of claim 1, wherein a unit cell defines a symmetry and structure of the physical system.  (Massa, § 2.1.3: “In addition to the three dimensional periodicity, a further very important property of nearly all crystals is their symmetry. This is treated more fully in Chapter 6; it is now only necessary to examine those aspects of symmetry which affect the lattice.” – to clarify, § 2.2, ¶¶1-2: “The smallest possible unit in this lattice, the unit cell, is then
the smallest volume that is representative of the crystal as a whole. This is called a "primitive cell". As is shown in Fig. 2.5, there are several ways in which this unit cell can be chosen. All of the cells, shown here in two dimensional projection, are primitive and have the same volume. The choice of [unit] cell for the description of a crystal structure will be that by which the symmetry elements are best described.”, e.g. § 2.2.1 ¶ 1: “Both the hexagonal (with 6-fold symmetry) and the trigonal (with 3-fold symmetry) systems require a hexagonal axial system, (a = b =1= c, a = ß = 90°, Y = 120°). They are conventionally described with the 6-fold axis of the lattice parallel to the c-axis. For this reason, many texts recognize only six crystal systems, and treat trigonal as a subset of hexagonal. The trigonal system does, however, have one unique feature, and that is the rhombohedral unit cell...” – see chapter 6 for a more detailed explanation, including § 6.2 ¶ 1)

Regarding Claim 12.
Rubin teaches: 
	The method of claim 1, wherein the physical system is a material. (Rubin, ¶¶ 106-107: “For at least some types of systems, hybrid classical/ quantum computation models fit well with certain techniques for studying the electronic structure of molecules and materials....Therefore, DMET is applicable to very large scale problems be it either molecules or materials”

Regarding Claim 13.
Rubin, in combination with Bulik teaches: 
	The method of claim 12, further comprising using the outputted ground state of the physical system in the region of the unit cell to simulate global properties of the material. (Rubin, ¶ 61: “At 414, the quantum system is analyzed. The analysis may include computing an observable or other physical property of the quantum system [these are global properties, as these are for the full quantum system]. The observable or other physical property may be computed based on the RDMs generated at 410 (e.g., on the last iteration), based on the approximate Hamiltonian with the updated values assigned to the embedding potentials, or based on other information. In some examples, an approximate ground state energy of the quantum system may be computed from the RDMs computed at 410. Additional or different physical properties of the quantum system ( e.g., dipole moments, electron polarizability, charge and spin-correlation functions) may be computed from the RDMs in some cases” – this is step # 414, i.e. this is using the outputted ground state from # 412
as to the region of the unit cell: see Bulik, abstract and § I ¶ 3: “In the present work, electron correlation in extended systems is accounted for via an embedding approach. The infinite periodic problem [of the global system] is transformed into one of a small fragment (unit cell) entangled with an effective bath… Here, an approximate solution to the infinite periodic system, typically Hartree-Fock, is used to construct two basis sets. The first basis is associated with a small part of the lattice (fragment) whereas the second is used to describe the excluded complement (bath). Subsequently, one solves the many-body problem for the fragment plus bath, a so-called impurity problem. In this way, correlations between the fragment and the rest of the system are represented by a many-electron environment, not a single particle potential.40 The Hartree-Fock (HF) choice for an approximate solution of the infinite solid affords the desired bases in a trivial algebraic manner via diagonalization” – to clarify, see § II.B on page 3 of Bulik including the last paragraph: “At this point we would like to note that the localization of the hole states and the local nature of the fragment single particle basis allows for effective truncation of the formally infinite summation over the entire crystal” ) 

Regarding Claim 15.
	Claim 15 is rejected under a similar rationale as claim 1 above, wherein Rubin teaches: 
	An apparatus comprising: quantum hardware configured to perform quantum measurements on multiple qubits; one or more classical processors; wherein the apparatus is configured to perform operations comprising: (Rubin, figure 2 and ¶¶ 25-36 which clarify on the figure: “FIG. 2 is a schematic diagram of an example computer system 200 that includes multiple quantum processor units (QPUs)....The example computer system 200 shown in FIG. 2 includes one or more classical processor unit(s) 201 communicably connected with eight quantum processor units 202A, 202B, 202C, 202D, 202E, 202F, 202G, 202H (collectively, the "QPUs 202").”
	As to the measurements: see Rubin, ¶ 12; followed by ¶ 15: “In some implementations, the quantum computer system 100 can operate using gate-based models for quantum computing. For example, the qubits can be initialized in an initial state, and a quantum logic circuit comprised of a series of quantum logic gates can be applied to transform the qubits and extract measurements representing the output of the quantum computation. In some implementations, the quantum computing system 100 can operate as a quantum annealer or another type of system that uses an adiabatic model for quantum computing. For instance, the qubits can be initialized in an initial state, and the controlling Hamiltonian can be transformed adiabatically by adjusting control parameters to another state that can be measured to obtain an output of the quantum computation.”
	
Regarding Claim 16.
Claim 16 is rejected under a similar rationale as claim 2 above. 

Regarding Claim 17.
Claim 17 is rejected under a similar rationale as claim 3 above. 

Regarding Claim 18.
Rubin teaches:
	The apparatus of claim 15, wherein the quantum hardware comprises one or more qubits. (Rubin, ¶ 16: “The example quantum information processor 102 shown in FIG. 1 may be implemented, for example, as a superconducting quantum integrated circuit that includes
qubit devices. The qubit devices may be used to store and process quantum information, for example, by operating as ancilla qubits, data qubits or other types of qubits in a quantum algorithm.”)

Regarding Claim 19.
Rubin teaches:
	The apparatus of claim 18, wherein the one or more qubits comprise superconducting qubits. (Rubin, ¶ 16: “The example quantum information processor 102 shown in FIG. 1 may be implemented, for example, as a superconducting quantum integrated circuit that includes
qubit devices. The qubit devices may be used to store and process quantum information, for example, by operating as ancilla qubits, data qubits or other types of qubits in a quantum algorithm.”)

Regarding Claim 20.
Rubin teaches:
	The apparatus of claim 15, wherein the quantum hardware comprises a quantum circuit. (Rubin, ¶ 16: “The example quantum information processor 102 shown in FIG. 1 may be implemented, for example, as a superconducting quantum integrated circuit that includes
qubit devices. The qubit devices may be used to store and process quantum information, for example, by operating as ancilla qubits, data qubits or other types of qubits in a quantum algorithm.”)


Regarding Claim 21.
Rubin teaches:
	The apparatus of claim 20, wherein the quantum circuit comprises one or more quantum logic gates. (Rubin, ¶ 15: “In some implementations, the quantum computer
system 100 can operate using gate-based models for quantum computing. For example, the qubits can be initialized in an initial state, and a quantum logic circuit comprised of a series of quantum logic gates can be applied to transform the qubits and extract measurements representing the output of the quantum computation”)

Regarding Claim 22.
Rubin, in view of Bulik, teaches: 
	The method of claim 1, wherein determining properties of the physical system as a whole using the measurement results representing approximated ground state of the physical system in the region of the only one unit cell (Rubin, as taken in view of Bulik for this limitation in the independent claims – see Rubin fig. 4 as described in Rubin including in ¶ 61 and ¶ 52; and see ¶ 15 and ¶ 22 as cited above; as taken in view of Bulik’s abstract and § I ¶ 3
excludes using measurement results from unit cells that are different to the only one unit cell (Bulik, abstract: “The current approach yields results comparable to coupled cluster calculations of infinite systems even when using a single unit cell as the fragment” as clarified in § I ¶ 3: “The infinite periodic problem is transformed into one of a small fragment (unit cell) entangled with an effective bath.”; for more clarification page 5, col. 2, ¶ 2: “…As is clear from Fig. 1, the DET calculations with a single unit cell chosen as a fragment [example of excluding other different unit cells] agree well with the extrapolated thermodynamic limit values both for CCSD and CCD as the impurity solver…”; 
as a second embodiment of this limitation, the Examiner also notes that under the BRI the claim does not recite what different is, e.g. a skilled person would have known that some materials have only a single type of unit cell, in which case a simulation of such a material would have excluded all other different types of unit cells, e.g.  “diamond” (Bulik page 7, col. 2, ¶ 1) and “infinitely separated boron nitride sheets of hexagonal BN [the unit cell] yielding a graphene-like honeycomb lattice.” (Bulik, page 7, col 1., ¶ 1)
and comprises using only the measurement results representing approximated ground state of the physical system in the region of the only one unit cell.  (Rubin, ¶ 52 and ¶ 58 as cited above, as also clarified in ¶ 62: “In some implementations, ground state energies of quantum systems can be determined by quantum or hybrid classical/quantum techniques” and Rubin ¶ 15: “For example, the qubits can be initialized in an initial state, and a quantum logic circuit comprised of a series of quantum logic gates can be applied to transform the qubits and extract measurements representing the output of the quantum computation” as clarified in ¶ 22 
as taken in view of Bulik, abstract: “The current approach yields results comparable to coupled cluster calculations of infinite systems even when using a single unit cell as the fragment” as clarified in § I ¶ 3; then see § II.A on page 2, ¶¶ 1-2: “Density matrix embedding theory and its simplification, density embedding theory, are projections of the exact Hamiltonian onto a basis obtained by Schmidt decomposition of the ground state wavefunction…where …represents the part of the system of interest, the fragment [the unit cell], whereas … represents the rest of the system, the bath [in combination with the fragment, this is the region around the unit cell]… With such states at hand, an impurity Hamiltonian is defined, …which has the same ground state as the exact Hamiltonian. The fragment and bath basis states are, in principle, many electron states. In order to make calculations practical, DMET and DET replace the exact ground state with a mean-field approximation,…” – as clarified by equation 8 as described: “Having solved the impurity Hamiltonian, the energy density (energy per fragment) is subsequently computed as…Again, index f (e) denotes fragment (fragment and bath) single-particle states…The expression above corresponds to partitioning the energy of the impurity Hamiltonian into fragment and bath contributions (the latter can be obtained by replacing f with b in the above equation).”
To clarify Bulik, § I ¶ 3: “…The Hartree-Fock (HF) choice for an approximate solution of the infinite solid affords the desired bases in a trivial algebraic manner via diagonalization. Moreover, the resulting Hamiltonian describing the fragment-bath interaction is defined in a much smaller single-particle Hilbert space as compared to the full lattice Hamiltonian.”)

Regarding Claim 23.
	Claim 23 is rejected under a similar rationale as claim 22 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bulik, “Electron correlation in extended systems via quantum embedding”, PhD Dissertation, Rice University, May 2015 – see the abstract, see chapter 3 – this is a PhD Dissertation related to the relied upon Bulik reference
Pisani et al., “Quantum-Mechanical Ab-initio Calculation of the Properties ,of Crystalline Materials”, Lecture Notes in Chemistry 67, ISBN: 978-3-642-61478-1 – see chapters 1, 3, 5, and 7; include seeing chapter 3 § 1
Chibani et al., “Self-consistent Green’s function embedding for advanced electronic structure methods based on a dynamical mean-field concept”, Apr. 2016 – see the abstract, see fig. 1 and see page 2 col. 1, ¶¶ 1-2; also see figure 2 and § VI
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147